 1                                                                     The Honorable Robert S. Lasnik
 2
 3
 4
 5
 6
 7                               UNITED STATES DISTRICT COURT
                                WESTERN DISTRICT OF WASHINGTON
 8
                                          AT SEATTLE
 9
10
     UNITED STATES OF AMERICA,                                  NO. 2:19-MC-00040-RSL
11
                                Plaintiff,                             (2:15-CV-00485-RSM)
12                                                                     (2:12-CR-00380-RSM-1)
              v.
13                                                              Continuing Garnishment Order
     DANNIE A. AUSTIN,
14
              Defendant/Judgment Debtor,
15
           and
16
     PIERCE COUNTY ASSESSOR –
17   TREASURER’S OFFICE,
18                              Garnishee.
19
20          A Writ of Continuing Garnishment, directed to Garnishee, Pierce

21   County Assessor – Treasurer’s Office, has been duly issued and served upon
22   the Garnishee. Pursuant to the Writ, Garnishee Pierce County Assessor –
23
     Treasurer’s Office, filed an Answer on April 12, 2019, stating that at the time
24
     of the service of the Writ, the Garnishee had in its possession, custody, or
25
26   control $158,295.00, in which Mr. Austin has a substantial nonexempt

27   interest, as of April 10, 2019.
28

     UNITED STATES’ CONTINUING GARNISHMENT ORDER                                   UNITED STATES ATTORNEY’S OFFICE
                                                                                    700 STEWART STREET, SUITE 5220
     (USA v. Dannie A. Austin & Pierce County Assessor – Treasurer’s                       SEATTLE, WA 98101
     Office, Nos. 2:19-MC-00040-RSL & 2:12-CR-00380-RSM-1) - 1                             PHONE: 206-553-7970
 1          After notification of the garnishment proceeding was mailed to the
 2
     parties on or about March 26 & 29, 2019, as well as a courtesy copy to the
 3
     Defendant/Judgment Debtor’s spouse, Robin Austin, on March 26, 2019,
 4
     neither Defendant/Judgment Debtor Austin or his spouse have requested a
 5
 6   hearing to determine exempt property as of this date.

 7          IT IS THEREFORE ORDERED as follows:
 8
            That the Garnishee, Pierce County Assessor – Treasurer’s Office, shall
 9
     pay to the United States District Court for the Western District of Washington,
10
     the entire amount of non-exempt property from any and all accounts in the
11
12   Garnishee’s possession, custody, or control, in which the Defendant/

13   Judgment Debtor maintains a substantial nonexempt interest, but such
14
     amount shall not exceed the amount necessary to pay Mr. Austin’s restitution
15
     balance in full ($83,512.46 as of June 26, 2019);
16
            That such payment shall be applied to Defendant/Judgment Debtor
17
18   Austin’s outstanding restitution obligation, by the United States District

19   Court for the Western District of Washington; and
20
            That the payment shall be made out to the United States District Court,
21
     Western District of Washington, referencing Case Nos. 2:12-CR-00380-RSM-
22
     1/CV NO. 15-0485, and delivered payment either personally or by First Class
23
24   Mail to:

25   //
26
     //
27
     //
28

     UNITED STATES’ CONTINUING GARNISHMENT ORDER                       UNITED STATES ATTORNEY’S OFFICE
                                                                        700 STEWART STREET, SUITE 5220
     (USA v. Dannie A. Austin & Pierce County Assessor – Treasurer’s           SEATTLE, WA 98101
     Office, Nos. 2:19-MC-00040-RSL & 2:12-CR-00380-RSM-1) - 2                 PHONE: 206-553-7970
 1                   United States District Court, Western District of Washington
                     Attn: Financial Clerk – Lobby Level
 2
                     700 Stewart Street
 3                   Seattle, Washington 98101

 4          Dated this 29th day of July, 2019.
 5
 6                                      A
                                        JUDGE ROBERT S. LASNIK
 7                                      United States District Court Judge

 8
 9   Presented by:

10
     s/ Kyle A. Forsyth
11   KYLE A. FORSYTH, WSBA #34609
12   Assistant United States Attorney

13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28

     UNITED STATES’ CONTINUING GARNISHMENT ORDER                         UNITED STATES ATTORNEY’S OFFICE
                                                                          700 STEWART STREET, SUITE 5220
     (USA v. Dannie A. Austin & Pierce County Assessor – Treasurer’s             SEATTLE, WA 98101
     Office, Nos. 2:19-MC-00040-RSL & 2:12-CR-00380-RSM-1) - 3                   PHONE: 206-553-7970
